Filed 12/16/15 In re Jose P. CA4/3




                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). The opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                  DIVISION THREE


In re JOSE P., a Person Coming Under
the Juvenile Court Law.
_______________________________                                    G051904

THE PEOPLE,                                                        (Super. Ct. No. DL041220)

     Plaintiff and Respondent,                                     OPINION

                   v.

JOSE P.,

     Defendant and Appellant.


                   Appeal from a judgment of the Superior Court of Orange County, Fred C.
Slaughter, Judge. Affirmed.
                   John L. Staley, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   No appearance for Plaintiff and Respondent.
                                              *              *               *
              Minor Jose P. filed a notice of appeal after the juvenile court terminated his
wardship, but declined to seal his juvenile court record. Jose’s appointed counsel filed a
brief summarizing the case, but advised this court he found no issues to support an
appeal. (People v. Wende (1979) 25 Cal.3d 436 (Wende).) Appellate counsel represents
in a declaration attached to the opening brief he has thoroughly reviewed the record and
he advised Jose he would be filing a brief complying with Wende procedures. He
provided Jose with a copy of the brief, and informed Jose he could personally file a
supplemental brief raising any issues he thought the court should consider. He also
provided Jose with a copy of the appellate record to assist Jose should he wish to file a
brief. Counsel does not request to be relieved as counsel, but he informed Jose he had the
right to seek his removal and the appointment of new counsel, and counsel would move
to withdraw should Jose request that he do so. We gave minor 30 days to file a
supplemental written brief on his own behalf, but he has not responded. After conducting
an independent review of the record under Wende, we affirm.


                       FACTUAL AND PROCEDURAL BACKGROUND
              In October 2011, the Orange County District Attorney filed a juvenile court
petition (Welf. & Inst. Code, § 602) alleging Jose (born April 1994) committed
misdemeanor vandalism (Pen. Code, § 594, subds. (a), (b)(1); all further statutory
references are to the Penal Code unless noted) and misdemeanor criminal threats (§ 422)
on or about October 4, 2011. According to the detention report, Jose flew into a violent
rage after learning another family would be moving into his family’s home. He threw
and broke objects and threatened his father with bodily injury.
              About a week later Jose, represented by counsel, waived his rights and
admitted the allegations of the petition. The court declared Jose to be a ward of the court,
set the maximum term of confinement at one year and four months, and placed Jose on
probation on various terms and conditions including attend anger management

                                             2
counseling. The court advised Jose he could withdraw his admissions in 18 months if he
successfully completed probation.
              In February 2012, the district attorney filed a second petition alleging Jose
committed second degree vehicle burglary (§§ 459, 460, subd. (b)), receiving stolen
property (§ 496, subd. (a)), two counts of petty theft (§§ 484, subd. (a), 488), and
possession of marijuana (Health & Saf. Code, § 11357, subd. (b)) on or about February 9,
2012. According to the detention report, Jose admitted stealing three bicycles with the
assistance of a female juvenile accomplice, one from a locked truck, and listing them for
sale on Craigslist. Officers found 1.2 grams of marijuana in Jose’s pocket. The juvenile
court released Jose to the custody of his father under the Home Supervision Program
(HSP) pending trial. Five days later, Jose cut off his Global Positioning System (GPS)
device and absconded from probation supervision. He turned himself in two days later
and authorities placed him at Juvenile Hall.
              About two weeks later Jose waived his rights and admitted committing
second degree burglary and receiving stolen property. The court dismissed the other
allegations on the district attorney’s motion. The court set the maximum term of
confinement at three years and eight months, continued the wardship, and committed Jose
to local custody for a term of 30 days. The court denied Jose’s motion to withdraw his
admissions to the allegations of the first petition.
              In May 2012, the district attorney filed a third petition, alleging Jose
committed misdemeanor battery on peace officer (§ 243, subd. (b)) and misdemeanor
resisting arrest (§ 148, subd. (a)(1)) on or about February 18, 2012. The probation officer
reported Jose kicked the leg of a police officer who was attempting to detain Jose’s
runaway girlfriend. The probation officer reported immigration authorities had detained
Jose in Texas pending a removal determination.
              In March 2013, Jose waived his rights and admitted committing the
offenses. The court noted the maximum period of confinement was one year and four

                                               3
months, continued the wardship and probation, and committed Jose to local custody for
24 days.
              In April 2015, the probation officer reported Jose had been released to
immigration authorities in March 2013 and it was unknown whether he was in
compliance with the terms of his probation. Jose owed $200 in restitution fines and
approximately $24 in fees. The probation officer recommended the wardship be
terminated as unsuccessful.
              At a wardship status review hearing on April 17, 2015, which Jose did not
attend, the juvenile court terminated the wardship, vacated outstanding fines and fees, but
declined to seal Jose’s court records (Welf. & Inst. Code, § 781, § 786) stating Jose did
not successfully complete probation.
              Jose filed a notice of appeal, as amended, from the postdispositional
“[o]rders terminating probation with unsatisfactory finding and denying petition to seal
records.”


                                       DISCUSSION
              Appellate counsel lists the following issue to aid our review of the record:
Whether the juvenile court erred by denying Jose’s motion to seal his records (Welf. &
Inst. Code, § 781; In re G.Y. (2015) 234 Cal.App.4th 1196). We have conducted a
review of the entire record under Wende, supra, 25 Cal.3d 440, including the issue listed
by appellate counsel, and find no arguable issues on appeal. Minor has not filed a
supplemental brief. (People v. Kelly (2006) 40 Cal.4th 106, 110, 120, 124 [appellate
court must address issues raised personally by appellant in a Wende proceeding].)




                                             4
                                   DISPOSITION
            The judgment is affirmed.




                                            ARONSON, J.

WE CONCUR:



O’LEARY, P. J.



MOORE, J.




                                        5